tcmemo_2004_49 united_states tax_court donald r cooley and cathy a cooley petitioners v commissioner of internal revenue respondent docket nos 9452-00l filed date donald r cooley and cathy a cooley pro sese kevin m brown martin b kaye michael w bitner and james a kutten for respondent memorandum opinion wells chief_judge in the case at docket no respondent determined deficiencies and penalties in income taxes as follows 1these cases are consolidated for trial briefing and opinion liability of donald r cooley year deficiency sec_6663 penalties dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure liability of cathy a cooley year deficiency sec_6663 penalties dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- -0- -0- after concessions the remaining issue to be decided in docket no is whether petitioner donald r cooley hereinafter referred to individually as petitioner is liable for sec_6663 penalties for fraud with respect to his and taxable years respondent did not determine sec_6663 penalties against petitioner cathy a cooley in the case at docket no 9452-00l we must decide whether respondent’s determination to proceed with the collection of federal income taxes assessed against petitioners for their and taxable years was appropriate all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background the parties submitted the instant case fully stipulated without trial pursuant to rule the parties’ stipulations of fact are hereby incorporated by this reference and are found as facts in the instant case petitioners are husband and wife filed joint federal_income_tax returns for their and taxable years and were residents of springfield missouri when they filed their petitions during the years in issue petitioner was a self-employed criminal defense lawyer prior to private practice petitioner served as an assistant united_states attorney petitioner maintained the records for both his personal and law firm accounts petitioners employed the cash_method_of_accounting in determining the income and expenses reported on their joint federal_income_tax returns for the years in issue petitioners filed original and amended federal individual income_tax returns form sec_1040 and sec_1040x as follows year description date filed tax_return 1st amended_return 2nd amended_return 3rd amended_return tax_return 1st amended_return 2nd amended_return 3rd amended_return tax_return 1st amended_return 2nd amended_return 3rd amended_return tax_return 1st amended_return 2nd amended_return 3rd amended_return tax_return 1st amended_return 2nd amended_return 3rd amended_return petitioners reported their total income and schedule c gross_receipts on their tax returns for the years in issue as follows year total income tax_return 1st amended_return 2nd amended_return 3rd amended_return dollar_figure dollar_figure dollar_figure dollar_figure tax_return 1st amended_return 2nd amended_return 3rd amended_return dollar_figure dollar_figure dollar_figure dollar_figure tax_return 1st amended_return 2nd amended_return 3rd amended_return dollar_figure dollar_figure dollar_figure dollar_figure schedule c gross receipt sec_1 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure dollar_figure -0- -0- 1for the entries marked -0- petitioners did not attach a separate schedule c to the amended_return dollar_figure tax_return dollar_figure 1st amended_return dollar_figure 2nd amended_return 3rd amended_return dollar_figure tax_return 1st amended_return 2nd amended_return 3rd amended_return dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure dollar_figure -0- -0- petitioners reported expenses from petitioner’s law practice as follows year schedule c expense1 tax_return 1st amended_return 2nd amended_return 3rd amended_return dollar_figure dollar_figure dollar_figure -0- tax_return 1st amended_return 2nd amended_return 3rd amended_return dollar_figure dollar_figure -0- -0- tax_return 1st amended_return 2nd amended_return 3rd amended_return dollar_figure dollar_figure -0- -0- tax_return 1st amended_return 2nd amended_return 3rd amended_return dollar_figure dollar_figure -0- -0- tax_return 1st amended_return 2nd amended_return 3rd amended_return dollar_figure dollar_figure -0- -0- 1for the entries marked -0- petitioners did not attach a separate schedule c to the amended_return petitioners’ federal_income_tax returns for and understated net_income from petitioner’s law practice by overstating business_expenses petitioner’s understatements of net_income due to overstated business_expenses were dollar_figure for taxable_year dollar_figure for taxable_year dollar_figure for taxable_year dollar_figure for taxable_year and dollar_figure for taxable_year petitioners’ original federal_income_tax return reported a tax of dollar_figure in their final amended federal_income_tax return petitioners reported that their total_tax liability was dollar_figure of which dollar_figure had been paid and dollar_figure was still due petitioners’ original federal_income_tax return reported a tax of dollar_figure in their final amended federal_income_tax return petitioners reported that their total_tax liability was dollar_figure of which dollar_figure had been paid and dollar_figure was still due petitioners’ original federal_income_tax return reported a tax due of dollar_figure in their final amended federal_income_tax return petitioners reported that their total_tax liability was dollar_figure of which dollar_figure had been paid and dollar_figure was still due petitioners’ original federal_income_tax return reported a tax due of dollar_figure in their final amended return petitioners reported that their total_tax liability was dollar_figure of which dollar_figure had been paid and dollar_figure was still due petitioners’ original federal_income_tax return reported a tax due of dollar_figure in their final amended tax_return petitioner reported that their total_tax liability was dollar_figure of which dollar_figure had been paid and dollar_figure was still due on date the united_states department of justice_department of justice filed an information against petitioner in the united_states district_court for the western district of missouri alleging that he was guilty of one count of an attempt_to_evade_or_defeat_tax pursuant to sec_7201 the information alleged that on or about the 15th day of april in the western district of missouri donald r cooley a resident of springfield missouri did willfully attempt to evade and defeat a large part of the income_tax due and owing by him to the united_states of america for the calendar_year by filing and causing to be filed with the director the internal_revenue_service center at kansas city missouri a false and fraudulent u s individual_income_tax_return form_1040 wherein he stated that his taxable_income for the calendar_year was the sum of dollar_figure and that the amount of tax due and owing thereon was the sum of dollar_figure whereas as he then and there well knew and believed his taxable_income for said calendar_year was the sum of dollar_figure upon which said taxable_income there was owing to the united_states of america an income_tax of dollar_figure in violation of title_26 united_states_code sec_7201 on date petitioner represented by james r hobbs esq entered into a plea agreement plea agreement with the department of justice pleading guilty to a one count information of an attempt_to_evade_or_defeat_tax in violation of sec_7201 in section a-3 of the plea agreement petitioner acknowledged that for his tax_year he attempted to evade or defeat a tax that additional taxes were due and owing and that his actions were willful in section a-7 as part of the plea agreement the department of justice agreed not to charge petitioner with any other federal criminal offenses relating to his through taxable years moreover in section a-9 of the plea agreement petitioner agreed to pay all taxes interest and penalties found to be lawfully owed and due to the internal_revenue_service for the years through and including and to cooperate with and provide to the internal_revenue_service any documentation necessary for a correct computation of all taxes due and owing for those years and further agrees that the court may make this term a condition of any sentence of probation or supervised release section b-7 of the plea agreement provided the defendant further acknowledges defendant’s understanding of the nature of the offense or offenses to which defendant is pleading guilty and the elements thereof including the penalties provided by law and defendant’s complete satisfaction with the representation and advice received from defendant’s undersigned counsel section b-8 of the plea agreement provided defendant is pleading guilty because defendant is in fact guilty the defendant certifies that defendant does hereby admit that the facts set forth below are true and were this case to go to trial the united_states would be able to prove those facts beyond a reasonable doubt on date judge fernando j gaitan jr of the united_states district_court western district of missouri entered a judgment against petitioner pursuant to sec_7201 and sentenced him to months' incarceration at the alpha house a halfway house located in springfield missouri followed by years of supervised release on date petitioners received their notice_of_deficiency for their and taxable years on date respondent issued a final notice - notice_of_intent_to_levy and notice of your right to a hearing for petitioners’ and taxable years the account summary of the final notice indicated that respondent was trying to collect the following amounts year assessed balance1 statutory additions total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1the assessed balances for and consists entirely of accrued interest the assessed balance for includes some of the original tax_liability penalties and interest on date petitioners filed a request for a collection_due_process_hearing request for their and taxable years in their request petitioners contended the tax_liability figures are still incorrect based on inaccurate figuring of tax amounts paid and failure to credit excess tax_payments towards amounts owed on other tax years petitioners also raised a sec_6015 defense with respect to petitioner cathy a cooley’s tax_liabilities on date respondent issued to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing for their taxable_year the account summary in the final notice indicated that respondent was trying to collect an assessed balance of dollar_figure and additional penalties and interest of dollar_figure for a total of dollar_figure on date petitioners filed a request for a collection_due_process_hearing relating to the final notice for their taxable_year in a letter attached to their request for a sec_6330 hearing petitioners contended that the period of limitations under sec_6501 had expired that respondent had not issued them a notice_of_deficiency and that the amount of their tax_liability had not been determined on date petitioners petitioned this court with respect to the date notice_of_deficiency that case was filed as docket no on date petitioners were sent a notice_of_determination concerning collection action s under sec_6320 and or for their and taxable years the notice_of_determination provided our decision is that the proposed levy action on and was appropriate the notice_of_determination further indicated that these outstanding balances owed are from your voluntarily filed tax returns form_1040 and form 1040x additionally the notice_of_determination indicated that the service has already considered and issued a separate determination_letter on the innocent spouse issue attachment attached to the notice_of_determination provided issues relating to the unpaid liabilities the unpaid liabilities shown on the notice_of_intent_to_levy l-1058 lt-11 dated are from voluntarily filed original tax returns form_1040 or amended returns form 1040x review of your account for the years and shows that the outstanding balances owed were for accrued interest on your amended returns review of your account for the year shows that the outstanding balance owed included some of your original tax_liability penalty and accrued interest the notice_of_intent_to_levy dated did not include and sic amounts from the pending audit adjustments for or the proposed audit adjustments were considered separately by the appeals_office a separate statutory_notice_of_deficiency was issued by the appeals_office on date and gave you the right to petition to the tax_court those issues are not part of this collection_due_process_hearing your claim for innocent spouse relief has also been considered separately by the appeals_office and a separate determination_letter was issued that issue is not part of this collection_due_process_hearing respondent’s appeals officer issued a statement in support of the notice_of_determination for petitioners’ and taxable years the history of account section of the appeals officer’s supporting statement said the idrs shows that these cdp account balances are for outstanding balances owed on their voluntarily filed original and amended returns generally the taxpayer full sic paid the tax but has not paid the interest section three of the appeals officer’s supporting statement provided balancing the need for efficient collection with any legitimate concern that the proposed collection action is more intrusive than necessary the representative states that the taxpayer is not in agreement with the final amended_return filed on each period it was only a protective action taken by the taxpayer the taxpayer is pursuing that action to contest that - including it in his petition to the tax_court on the unassessed audit adjustments and also pursuing interest abatement the representative has reviewed transcripts of the taxpayer’s account and matched their payments - they have no argument with any payments on date respondent issued petitioners a notice_of_determination concerning collection action s under sec_6320 and or determination for petitioners’ taxable_year which determined that the tax_liabilities reported in the final notice for were appropriate the notice_of_determination provided summary of determination the outstanding balance owed and shown on the l-1058 dated was based on assessments from your voluntarily filed tax returns form_1040 and form 1040x the balance included accrued interest you raised the issue that no notice_of_deficiency had been issued however the outstanding balance owed as shown in the l-1058 dated was based on your voluntarily filed original and amended tax returns you raised the issue that the amount due had not been determined however the outstanding balance owed as shown in the l-1058 dated was based on your voluntarily filed original and amended tax returns the service has already considered and issued a separate determination_letter on the innocent spouse issue attachment attached to the notice_of_determination for provided issue relating to the unpaid liabilities you raised the issue whether the statute_of_limitations under sec_6501 had expired prior to the assessment while the three year statute had expired two of the amended returns you had filed for had not yet been processed by the service the service determined that those amended returns could be processed since tax may be assessed at any time under sec_6501 you raised the issue that no notice_of_deficiency had been issued the unpaid liability shown on notice_of_intent_to_levy l- dated was from your voluntarily filed tax returns form_1040 or form 1040x the notice_of_intent_to_levy dated did not include amounts from the proposed audit adjustments for - since that assessment had not been made you had exercised your appeal rights and the proposed audit adjustments were considered separately by the appeals_office a separate statutory_notice_of_deficiency was issued by the appeals_office on date and gave you the right to petition to the tax_court those issues are not part of this collection_due_process_hearing you raised the issue that the amount due had not been determined the unpaid tax_liability shown on the notice_of_intent_to_levy l-1058 dated was from your voluntarily filed tax returns form_1040 or 1040x review of your account for shows that the outstanding balance owed was for accrued interest on your amended_return your claim for innocent spouse relief has also been considered separately by the appeals_office and a separate determination_letter was issued the innocent spouse determination is not part of this collection_due_process_hearing respondent’s appeals officer issued a statement in support of the notice_of_determination the appeals officer’s supporting statement said idrs shows that these cdp account balances are for outstanding balances owed on their voluntarily filed original and amended returns generally the taxpayer full paid the tax but has not paid the interest moreover the appeals officer’s supporting statement responded to petitioners’ assertion that no notice_of_deficiency for had been issued relevant issues presented by the taxpayer the cdp appeals officer reviewed the idrs transcripts the outstanding balance owed and shown on l-1058 that was issued by collection on is from interest assessed and accrued on the voluntarily filed original and amended returns the cdp appeals officer informed the representative that the proposed audit adjustments shown in the statutory_notice_of_deficiency issued on date are not part of this balance owed this balance owed shown on the l-1058 was as of and was from the taxpayers’ voluntarily filed original and amended returns that had been processed by the service as to petitioners’ contention that the amount due had not been determined the appeals officer said the amount due as shown on the l-1058 dated had been determined from their voluntarily filed original and amended returns on date after receiving the notice_of_deficiency petitioners filed a petition in this court which was filed as docket no in their petition petitioners contended the tax assessed by the internal_revenue_service is incorrect and overstated taxpayer believes that the records generated by the investigation of the internal_revenue_service would reveal that said assessment is premised upon an overstatement of income in taxpayers amended returns further taxpayer does not believe that the civil penalties assessed him under sec_6663 are applicable to all of the additional reported income in the years proposed on date after receiving the notices of determination petitioners filed a petition in this court which was filed as docket no 9452-00l in their petition petitioners contended the taxpayers have petitioned the t ax c ourt for the above listed tax years to determine the correct_tax liability irs has examined the years in question prior to the start of collection action the correct liability should be determined discussion the deficiency case at docket no the only issue we must decide in the case at docket no is whether petitioner is liable for penalties for fraud under sec_6663 a for the taxable years in issue 2petitioners contend on brief that certain alleged overpayments and credits should be applied against the income_tax deficiencies in the case at docket no petitioners do not otherwise challenge the income_tax deficiencies determined by respondent in the case at docket no we shall address those contentions in the case at docket no 9452-00l in the petition for the case at docket no petitioners alleged that said assessment is premised upon an overstatement of income in taxpayers amended returns petitioners contend on brief that certain alleged overpayments should be applied against the income_tax deficiencies in the case at docket no including the deficiency of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in those deficiencies are distinct from the sec_6663 fraud penalties for petitioner’s and tax years sec_6663 provides sec_6663 imposition of fraud_penalty a imposition of penalty -if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud b determination of portion attributable to fraud -if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud c special rule for joint returns --in the case of a joint_return this section shall not apply with respect to a spouse unless some part of the underpayment is due to the continued respondent has the burden of proving by clear_and_convincing evidence that petitioner underpaid his tax each year in issue and that some part of his underpayment was due to fraud sec_6663 see 94_tc_654 regarding whether an underpayment_of_tax exists for the years in issue petitioners stipulated that they understated taxable_income from petitioner’s law practice by overstating business_expenses for his and taxable years indeed for the years in issue petitioners’ final amended returns reported far more tax than reported on their original returns each amended federal_income_tax return which reports more income than the originally filed return is an admission of underpayment_of_tax on the original return see 464_us_386 delvecchio v commissioner tcmemo_2001_130 see also tandon v commissioner tcmemo_1998_66 kalo v commissioner t c continued fraud of such spouse 4the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 amended sec_6653 to increase the addition_to_tax for fraud from percent to percent the omnibus budget reconciliation act of publaw_101_239 sec 103_stat_2395 removed the addition_to_tax for fraud from sec_6653 and replaced it with sec_6663 we note that petitioner’s federal_income_tax was due after the effective date of sec_6663 date and therefore all calculations are made pursuant to sec_6663 memo affd without published opinion 149_f3d_1183 6th cir katerelos v commissioner tcmemo_1996_340 petitioner’s amended returns for the years in issue are admissions of underpayments because the amended returns reported far more income than reported on the original returns we next decide whether petitioner’s underpayments of tax for the years in issue were due to fraud which is a question of fact that must be considered based on an examination of the entire record and petitioner’s entire course of conduct 92_tc_661 91_tc_874 see also 80_tc_1111 fraud is never presumed and must be established by independent evidence of fraudulent intent see petzoldt v commissioner supra pincite recklitis v commissioner supra pincite fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the facts because direct evidence is rarely available delvecchio v commissioner supra see 96_tc_858 affd 959_f2d_16 2d cir see also petzoldt v commissioner supra pincite circumstantial evidence that may give rise to a finding of fraud includes understatement of income inadequate records failure_to_file tax returns providing implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with taxing authorities filing false forms w-4 employee's withholding allowance certificate failure to make estimated_tax payments dealing in cash engaging in illegal activity attempting to conceal illegal activity engaging in a pattern of behavior that indicates an intent to mislead and filing false documents 796_f2d_303 9th cir affg tcmemo_1984_601 see christians v commissioner tcmemo_2003_130 see also 99_tc_202 these badges_of_fraud are not exclusive niedringhaus v commissioner supra pincite see 94_tc_316 additionally the taxpayer’s background may be examined to establish fraud 317_us_492 niedringhaus v commissioner supra pincite walters v commissioner tcmemo_1995_543 a consistent pattern of understating large amounts of income may be strong evidence of fraud 420_f2d_283 8th cir affg tcmemo_1968_12 see delvecchio v commissioner supra citing 348_us_121 see also roth v commissioner tcmemo_1998_28 williams v commissioner tcmemo_1992_153 petitioner has consistently and substantially understated his income a fact that even ‘standing alone is persuasive evidence of fraudulent intent to evade taxes ’ quoting 56_tc_297 affd 999_f2d_760 4th cir hughes v commissioner tcmemo_1994_139 citing 111_f2d_987 6th cir affg 38_bta_16 it has been held that discrepancies of percent or more between the correct net_income and the reported net_income for successive years provide strong evidence of fraudulent intent 221_f2d_486 8th cir see rogers v commissioner supra pincite see also williams v commissioner supra adams v commissioner tcmemo_1979_305 moreover fraudulent understatement of income may be established by overstatement of schedule c expenses 86_tc_1326 see clark v commissioner tcmemo_1991_313 see also buchbinder v commissioner tcmemo_1986_485 petitioners originally reported petitioner’s taxable_income for his and taxable years respectively as dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure on their final amended returns for petitioners’ and taxable years respectively petitioners reported petitioner’s taxable_income as dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure petitioners’ returns understated petitioner’s taxable_income for his and taxable years respectively by dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure the discrepancies for the years in issue were percent percent percent percent and percent respectively we conclude from the foregoing understatements of income that petitioner engaged in a pattern of consistently understating his gross_receipts and overstating his business_expenses for the years in issue and that petitioner’s consistent pattern of substantially understating income is a strong indicator of fraud petitioner failed to maintain adequate_records although he indicated that he maintained his own records for both his business and personal accounts in their amended federal_income_tax returns petitioners admitted that petitioner kept inadequate records which resulted in understatements of income cf badarraco v commissioner 464_us_386 petitioner claimed that the understatements during the years in issue were due to inaccurate calculations of income some of which were from a_trust account double counting and miscalculating deductions and failure to properly account for certain stock transfers we conclude that the admissions on petitioners’ 5rounding to the nearest percentage_point 6these percentages are calculated by taking the excess of the income reported on the final amended_return over the income reported on the original return and dividing that amount by the amount reported on the original return see eg williams v commissioner tcmemo_1992_153 affd 999_f2d_760 4th cir 7the admissions were reported on petitioner’s amended federal_income_tax returns form 1040x in the section entitled part ii explanation of changes to income deductions and credits amended returns indicate that petitioner did not keep adequate business records and that his inadequate record keeping constitutes an indicium of fraud niedringhaus v commissioner t c pincite the sophistication education and intelligence of the taxpayer are relevant to determining fraudulent intent 113_tc_99 see niedringhaus v commissioner supra pincite see scallen v commissioner tcmemo_1987_412 affd 877_f2d_1364 8th cir throughout the years in issue petitioner was an attorney and we may consider this fact in deciding whether petitioner acted with fraudulent intent petitioner began his legal career as an assistant united_states attorney charged with the duty to enforce the laws of the united_states after serving as an assistant united_states attorney petitioner engaged in private practice as a criminal defense lawyer we conclude that petitioner’s professional experiences provided him with knowledge that engaging in a pattern of consistently failing to report significant amounts of income is unlawful and that he has a legal_obligation to accurately report income petitioner contends that a sec_6663 penalty should not be levied against him for his taxable_year we conclude that petitioner’s contention is without merit petitioner pleaded guilty to an attempt_to_evade_or_defeat_tax pursuant to section for as a former federal prosecutor and criminal defense lawyer he should have been aware of the implications of such a plea agreement moreover because petitioner pleaded guilty to an attempt_to_evade_or_defeat_tax pursuant to sec_7201 he is collaterally estopped from challenging respondent’s determination that there was an underpayment for his taxable_year due to fraud under sec_6663 see 298_f2d_264 8th cir not reversible error for the court to admit taxpayer's nolo contendere plea into evidence affg tcmemo_1961_3 96_tc_858 56_tc_213 moore v commissioner tcmemo_2001_77 see also knoff v commissioner tcmemo_1992_624 based on the foregoing we hold that respondent has clearly and convincingly established that petitioner is liable for penalties for fraud under sec_6663 for the taxable years in issue because sec_6663 applies we need not address respondent’s alternative argument under sec_6662 as sec_7201 attempt_to_evade_or_defeat_tax any person who willfully attempts in any manner to evade or defeat any_tax imposed by this title or the payment thereof shall in addition to other penalties provided by law be guilty of a felony and upon conviction thereof shall be fined not more than dollar_figure dollar_figure in the case of a corporation or imprisoned not more than years or both together with the costs of prosecution noted supra petitioners do not contest respondent’s nonfraud deficiency determinations additionally petitioners contended in their petitions that several alleged overpayments and a refund should be applied against their liabilities in both their deficiency case and in their levy case we address those contentions in the portion of this opinion addressing their levy case below the levy case at docket no 9452-00l the issue we must decide in the case at docket no 9452-00l is whether respondent may proceed with the collection of petitioners’ tax_liabilities for the years in issue pursuant to sec_6330 the two notices of determination address self-reported liabilities as well as accrued interest and statutory additions to tax for petitioners’ and taxable years the two notices of determination do not address the deficiencies and penalties in the case at docket no petitioners contend that respondent should have credited an alleged refund and several alleged overpayments against the liabilities for the years in issue petitioners allege that there was an overpayment of federal_income_tax for their 9we note that respondent made adjustments to petitioners’ capital_gain and dividend income in the notice_of_deficiency reallocating income between those two categories petitioners did not contest this issue and it is deemed to be conceded see rule b 117_tc_117 n taxable_year of dollar_figure petitioners also allege that a dollar_figure refund was due for their taxable_year and that respondent applied that refund against the deficiencies in the instant case petitioners further allege that respondent notified them in a letter dated date that a dollar_figure overpayment had been applied against the deficiencies in their and taxable years respondent’s notice_of_determination indicated that the liabilities shown on the final notice_of_intent_to_levy for petitioners’ taxable_year were based on their tax returns respondent’s final notice_of_intent_to_levy showed that petitioners’ liabilities for their taxable_year totaled dollar_figure which reflects an assessed balance of dollar_figure and statutory additions of dollar_figure the appeals officer’s supporting statement and the notice_of_determination indicate that those liabilities consisted of interest that had accrued on taxes reported on petitioners’ original and amended returns the appeals officer also indicated that generally the taxpayer full sic paid the tax but has not paid the interest petitioners reported a tax_liability of dollar_figure on their final amended tax_return and petitioners have paid at least that amount for their taxable_year however the date notice_of_deficiency indicates that the income_tax for petitioners’ taxable_year was dollar_figure respondent did not determine a deficiency in income_tax for that year respondent issued the notice_of_deficiency on date and the two notices of determination on date when respondent issued the two notices of determination respondent was aware that petitioners’ income_tax for their taxable_year was dollar_figure respondent’s records show that petitioners paid at least dollar_figure for their taxable_year and therefore petitioners overpaid their taxes by dollar_figure for their taxable_year we conclude from our analysis of respondent’s records that the appeals officer did not properly consider petitioners’ payments for the taxable_year against their liabilities in issue which respondent seeks to collect petitioners may challenge the existence or amount of their underlying tax_liability pursuant to sec_6330 which includes their self-assessed liabilities reported on their amended returns montgomery v commissioner t c __ slip op pincite consequently we remand the instant case to the appeals officer to credit petitioners’ dollar_figure payment against the liabilities in issue sec_6330 provides b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such liability petitioners additionally contend that the dollar_figure refund claimed on their form_1040 for their taxable_year should be applied against their liabilities in the instant case petitioners also contend that an alleged overpayment of dollar_figure should be applied against their tax_liabilities petitioners attached a document to their brief purportedly from the internal_revenue_service dated date which indicated that an overpayment of dollar_figure was applied against the deficiencies in their and taxable years the document does not indicate the year to which the alleged overpayment relates petitioners’ form_1040 and the date letter are not part of the record in this fully stipulated case see rule e we shall not examine documents that are not part of the record accordingly petitioners’ overpayment and refund claims are unsubstantiated we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant or moot to reflect the foregoing decision will be entered for respondent in docket no an appropriate order will be issued in docket no 9452-00l
